      Case 2:19-cv-00220-TOR     ECF No. 29   filed 09/03/20   PageID.186 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    AUSTIN MATTHEW READ, a single
      person,                                    NO: 2:19-CV-0220-TOR
 8
                               Plaintiff,        ORDER OF VOLUNTARY
 9                                               DISMISSAL WITHOUT PREJUDICE
            v.
10
      GRANT COUNTY, GRANT
11    COUNTY SHERIFF TOM JONES,
      YAKIMA COUNTY, YAKIMA
12    COUNTY SHERIFF ROBERT
      UDELL, DETECTIVE SERGEANT
13    MIKE CROWDER, DETECTIVE
      RAMON LOPES, DETECTIVE
14    MATT MESSER, DETECTIVE
      JESUS ROJAS, DEPUTY ROBERT
15    HARRIS and DETECTIVE BRAD
      MARTIN,
16                       Defendants.

17         BEFORE THE COURT is Plaintiff’s Motion to Dismiss Defendant

18   Detective Brad Martin only Without Prejudice (ECF No. 28). Because Defendant

19   has neither filed an answer nor moved for summary judgment, Plaintiff has an

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:19-cv-00220-TOR      ECF No. 29    filed 09/03/20   PageID.187 Page 2 of 2




 1   absolute right to voluntarily dismiss this defendant from the case. Fed. R. Civ. P.

 2   41(a)(1)(A)(i).

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         All claims and causes of action in this matter against Defendant Detective

 5   Brad Martin only, are DISMISSED without prejudice and without costs or fees to

 6   any party.

 7         The District Court Executive is directed to enter this Order, furnish copies to

 8   counsel, and terminate Defendant Detective Brad Martin from the docket.

 9         DATED September 3, 2020.

10

11                                  THOMAS O. RICE
                                 United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
